In *595In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated May 9, 2005, which, inter alia, denied the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petition for leave to serve a late notice of claim upon the New York City Housing Authority (see General Municipal Law § 50-e [5]; Williams v Nassau County Med. Ctr., 6 NY3d 531 [2006]; Seif v City of New York, 218 AD2d 595 [1995]; Lemma v Off Track Betting Corp., 272 AD2d 669 [2000]; Matter of Rusiecki v Clarkstown Cent. School Dist., 227 AD2d 493 [1996]).
The petitioner’s remaining contentions are without merit. Miller, J.E, Ritter, Rivera and Lifson, JJ., concur.